Plaintiff in error, Luther Ware, was convicted on a charge of manufacturing intoxicating liquor, and in accordance with the verdict of the jury was sentenced to be confined in the county jail for 30 days and to pay a fine of $100. From the judgment rendered on the 10th day of December, 1921, an appeal was perfected by filing in this court on April 10, 1922, a petition in error with case-made. On the 14th day of March, 1923, the plaintiff in error by his counsel of record moved the court to dismiss his appeal, which motion is sustained, and the appeal is hereby dismissed, and the cause remanded to the lower court, with direction to carry into effect its judgment. Mandate forthwith.